United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., claiming as widow of C.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Falmouth, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Greg Dixon, for the appellant
Office of Solicitor, for the Director

Docket No. 10-890
Issued: November 3, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 3, 2010 appellant filed a timely appeal from a September 30, 2009 merit
decision of the Office of Workers’ Compensation Programs denying her claim for survivor
benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.
ISSUE
The issue is whether appellant has established that the employee’s death was causally
related to his federal employment.

FACTUAL HISTORY
On December 14, 2008 appellant filed a claim for survivor benefits alleging that the
death of her 89-year-old husband on December 3, 2008 was causally related to his accepted 1974
employment injury. The Office accepted that the employee sustained an acute myocardial
infarction on May 27, 1974 resulting from the performance of his federal employment. The
employee’s preexisting arteriosclerosis condition was not accepted as employment related.
A December 9, 2008 death certificate listed that the employee died on December 3, 2008.
The cause of death was listed as cerebral bleeding as a consequence of coumadin therapy. Other
conditions of coronary artery disease, dementia, atrial fibrillation and peripheral vascular disease
were listed as contributing to death, but not the underlying cause of death. This death certificate
was signed by Dr. Adnan Sammour, Board-certified in internal medicine.
In an attending physician’s report dated December 12, 2009, Dr. Sammour explained that
the employee had been admitted to hospice care on November 28, 2008 and had died on
December 3, 2008 due intraventricular bleeding secondary to atherosclerosis/coronary artery
disease. He answered not applicable in response to the form question “[w]hat history of injury or
employment-related disease was given to you?
On January 9, 2009 Dr. Sammour reported that the employee had suffered from coronary
artery disease, atherosclerosis and Alzheimer’s disease dementia. The employee was admitted to
a hospital on November 26, 2008 with intracerebral hemorrhage. Given his history of coronary
artery disease and dementia, comfort measures were chosen and the employee was discharged
for hospice care.
In a January 12, 2009 report, Dr. Sherif Z. Mehanny, a cardiologist, reported that the
employee had been seen in August 2008. He related that the employee experienced worsening
aortic stenosis and developed shortness of breath from systolic dysfunction “in the phase of
previous MI [myocardial infarction].” Dr. Mehanny concluded that the employee had died due
to the progression of multiple medical conditions, including total occlusion of the right carotid
artery, previous stroke, dementia and the progression of heart disease.
On May 15, 2009 the district medical adviser reviewed the case record. He was asked to
clarify whether the employee’s death was causally related to the accepted work injury. The
district medical adviser reported that the employee’s death was not caused by his employment
injury. He noted that the employee had sustained an acute myocardial infarction in 1974,
following which he underwent bypass surgery and recovered. The employee suffered
complications from advanced arthrosclerosis in subsequent years, including carotid occlusive
disease, peripheral arterial occlusive disease, stroke and proximal atrial fibrillation. The
employee was treated with coumadin for these conditions. On November 26, 2008 the employee
developed a brain bleed due to coumadin and died on December 3, 2008.
By decision dated September 30, 2009, the Office denied appellant’s claim. It found that
the medical evidence of record did not establish the causal relationship between the employee’s
death and his accepted myocardial infarction of 1974.

2

LEGAL PRECEDENT
The United States shall pay compensation for the disability or death of an employee
resulting from personal injury sustained while in the performance of his duty.1
Appellant has the burden of proving by the weight of the reliable, probative and
substantial evidence that the employee’s death was causally related to his employment. This
burden includes the necessity of furnishing rationalized medical opinion evidence of a cause and
effect relationship, based on a complete factual and medical background, showing causal
relationship. The opinion of the physician must be one of reasonable medical certainty and must
be supported by medical rationale.2
ANALYSIS
The Office accepted that the employee sustained an acute myocardial infarction on
May 27, 1974 causally related to factors of his federal employment. The employee was in
receipt of compensation benefits for this condition at the time of his death. The receipt of
compensation for total disability for work is not proof of the fact or sufficient to raise a
presumption of a causal relation between an employee’s death and the accepted condition. Such
an issue is medical in nature and must be resolved through probative medical opinion evidence.3
Appellant has not met her burden of proof in this case.
The medical evidence of record establishes that the employee died on December 3, 2008
due to cerebral bleeding caused by coumadin therapy. This cause of death was verified by the
treating physician, Dr. Sammour, who signed the death certificate. While the medical evidence
supports a finding that the employee’s health declined in the years preceding his death due
complications of his coronary artery disease and atherosclerosis, the Office only accepted his
1974 myocardial infarction as causally related to his federal employment. At the time of his
death, the employee suffered from carotid occlusive disease, peripheral arterial occlusive disease,
stroke, and proximal atrial fibrillation, and was on coumadin therapy. None of the physicians of
record have offered any medical explanation as to how the employee’s death was due to the
myocardial infarction he sustained in 1974. Dr. Sammour indicated in the December 12, 2009
attending physician’s report that the employee’s employment injury was “not applicable” to the
cause of his death.
Appellant did not submit sufficient medical evidence to meet her burden of proof. The
Board finds the Office properly denied the claim for compensation.

1

5 U.S.C. § 8133 (compensation in case of death).

2

Lois E. Culver, 53 ECAB 412 (2002).

3

Bertha J. Soule (Ralph G. Soule), 48 ECAB 314 (1997).

3

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that the
employee’s death on December 3, 2008 was causally related to his accepted May 27, 1974
myocardial infarction.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 30, 2009 is affirmed.
Issued: November 3, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

